                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             DOCKET NO. 3:18-cv-605-FDW
 ANDREA D. PRINCE,                                )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                       ORDER
 NANCY A. BERRYHILL,                              )
 Acting Commissioner of Social Security,          )
                                                  )
         Defendant.                               )
                                                  )
                                                  )

       THIS MATTER is before the Court on Defendant’s Motion to Change Venue. (Doc. No.

10). Under 42 U.S.C. § 405(g), a social security claimant may seek judicial review of a final

administrative decision “in the district court of the United States for the judicial district in which

the plaintiff resides, or has his principal place of business.” 42 U.S.C. § 405(g) (2018). Here,

Plaintiff’s complaint states that she lives in Concord, which is in Cabarrus County. Cabarrus

County is located in the Middle District of North Carolina.

       The Court notes that Plaintiff has not opposed the motion or otherwise made a showing

that venue in this district is proper. Therefore, the Court hereby GRANTS Defendant’s Motion to

Change Venue, (Doc. No. 10), and pursuant to 28 U.S.C. § 1404, the Court ORDERS that this

case be transferred to the Middle District of North Carolina.




                                                  1
IT IS SO ORDERED.


                    Signed: March 25, 2019




                                2
